DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the communications filed on 29 July 2022 and 05 August 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Election/Restrictions
3. It is noted that in the reply filed on 06 April 2022, Applicant elected without traverse methods wherein the nucleic acid is associated / expressed by an immune cell and the region of interest is a region comprising an immune cell; the species of M0 macrophage cells, the combination of the CA1 and SCARA5 genes, and methods that detect heterogeneity in nucleic acid expression.
Claim Status
4.   Claims 41-46, 54-59, 61, and 63-77 are pending and have been examined herein to the extent that the claims read on the elected species of methods that assay for the expression of the CA1 and SCARA5 genes. The claims encompass the non-elected subject matter of the additionally recited genes and combinations thereof. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-46, 54-59, 61, and 63-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).   
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the natural correlation between the presence of M0 macrophages, as indicated by the level of expression of SCAR5 and CA1, in a tumor tissue sample and the increased likelihood of an ovarian cancer patient responding to treatment for ovarian cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “identifying” a subject as responsive or having an increased likelihood of being responsive to treatment for cancer; “selecting” a treatment for cancer; “determining” heterogeneity of a tumor; performing the step of “determining” the level of expression of one or more biomarkers. Neither the specification nor the claims set forth a limiting definition for “identifying,” “selecting” or "determining" and the claims do not set forth how these processes are accomplished. The broadest reasonable interpretation of the claims is that the “identifying,” “selecting” and “determining” may be accomplished by critical thinking processes. Such “identifying,” “selecting” and “determining” thereby encompass an abstract idea. “Identifying, “selecting” and “determining” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Claims 54-57 require performing a step of "comparing" expression levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of contacting the samples with an array of capture probes and determining sequences of a spatial barcode and immune associated nucleic acid are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
	Regarding the recitation of “selecting” a treatment for ovarian cancer (e.g., claim 42), as discussed above, this step is the judicial exception of an abstract idea and thereby cannot be relied upon as an additional element that integrates the judicial exception into a practical application. 
	Further, Applicant’s attention is directed to MPEP 2106.04(d)(2) which states: 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.

Regarding new claims  71-74, the additionally recited treating step does not integrate the judicial exception into a practical application. The treating step may occur at any point in the recited methods including prior to step (a). Treating the subject having ovarian cancer prior to performing step (a) is merely an “apply it” limitation – instructions to the practioner to treat a patient known to have ovarian cancer with a conventional treatment for ovarian cancer.  This type of treating step does not integrate the judicial exception of the correlation between the expression levels of SCAR5 and CA1 / occurrence of M0 macrophages and responsiveness of the ovarian cancer to any treatment into a practical application.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Thus, not all claims that recite a treatment step are found to be ‘not directed to a judicial exception’ at Step 2A. As with the above example, a treatment step prior to step a), as encompassed by the claims, is performed only to generically treat a patient having ovarian cancer or to gather information as to the effect of the treatment on the mRNA levels / occurrence of M0 macrophages in the tumor tissue region and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of contacting a sample from a subject with an array comprising capture probes that include a spatial barcode and a capture domain that binds to a nucleic acid target and then sequencing the spatial barcode and all or part of the sequence that binds to a nucleic acid target were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification (note that paragraph numbering herein is with respect to the published application). See, for example: “[0024] methods of performing spatial transcriptomics methods are described in, e.g., WO 2011/127099, WO 2014/210223, WO 2014/210225, U.S. Ser. No. 61/321,124, U.S. Ser. No. 13/080,616, U.S. Ser. No. 61/839,320, U.S. Ser. No. 61/879,313, U.S. Ser. No. 61/839,313, U.S. Ser. No. 61/839,320, WO 2012/140224, WO 2014/060483, GB 1218654.0, GB 1304585.1, GB 1106254.4, WO 2016/162309, U.S. Ser. No. 62/145,874, WO 2018/091676, GB 1619458.1, U.S. Pat. Nos. 9,371,598, 10,030,261, 9,593,365, 9,868,979, 9,879,313, US 2017/0016053, WO 2016/007839, WO 2018/045181, WO 2014/163886, WO 2018/045186, PCT/US2016/043385, PCT/US2019/065077, PCT/US2019/065048, PCT/US2019/064987, PCT/US2019/065013, PCT/US2019/065100, PCT/US2019/065072, PCT/US2019/065081, PCT/US2019/065096, and PCT/US2019/065041;“ [0133] In some embodiments, the quantification of RNA and/or DNA is carried out by real-time PCR (also known as quantitative PCR or qPCR), using techniques well known in the art;” [0225] Isothermal nucleic acid amplification techniques are known in the art;” [0515] “biotinylated oligonucleotides with sequence complementary to one or more analytes interest, or complements thereof, can bind to the analyte(s) of interest and can be selected using biotinylation-strepavidin affinity using any of a variety of methods known in the art (e.g., streptavidin beads);” [0697] Non-limiting methods and compositions for introducing a cell-tagging agent to the interior of a cell are disclosed in WO 2020/047010 A2; WO 2020/047004 A2; WO 2020/047007 A2; WO 2020/047005 A2; WO 2020/047002 A1; PCT/US2019/065077; PCT/US2019/065048; PCT/US2019/064987; PCT/US2019/065013; PCT/US2019/065100; PCT/US2019/065072; PCT/US2019/065081; PCT/US2019/065096; and PCT/US2019/065041;” “[0778] In addition, examples of methods and systems for performing in situ sequencing are described in PCT Patent Application Publication Nos. WO2014/163886, WO2018/045181, WO2018/045186, and in U.S. Pat. Nos. 10,138,509 and 10,179,932.”
Additionally, the previously cited Zhou et al reference evidences the finding that methods of spatial transcriptomics using tissue samples, wherein a capture probe is hybridized to a target nucleic acid and the 3’ end of the capture probe is extended using the target nucleic acid as a template to generate an extended capture probe (e.g., para [0003-0005] of WO 2016/168825; cited in the IDS).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments:
In the reply, Applicant states:
“the claims recite a practical use of detecting specific nucleic acids in specific cells in a specific disease in order to identify immunological infiltrates that are disparately expressed in certain areas of an ovarian cancer tissue section. This practical application was not present in the art nor could it have been arrived at using what was known in the art at the time of filing. According to the MPEP, if the claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception (Step 2A: NO) and is eligible, this concludes the eligibility analysis. MPEP 2106.”

These arguments have been fully considered but are not persuasive. The limitations regarding the SCAR5 and CA1 genes (specific genes) and M0 macrophages (specific cell) are part of the judicial exception and are not in addition to the judicial exception. The natural correlation between the presence of M0 macrophages, as indicated by the level of expression of SCAR5 and CA1, in a tumor tissue sample and the increased likelihood of an ovarian cancer patient responding to treatment for ovarian cancer is not a practical application, but rather is the judicial exception itself. As set forth in Genetic Technologies Ltd v. Merial LLC 818 F.3d, 1577, 1379 (Fed Cir 2016) “Mayo requires that the additional steps be viewed apart from the natural law. Otherwise, whenever a natural law is newly discovered, any ‘additional step’ - no matter how routine or conventional in that field - could be tacked onto it and become patent eligible by virtue of the fact it takes advantage of the naturally occurring phenomenon.”
Further, the finding that a law of nature was not disclosed in the prior art does not result in a determination that claims based solely on that law of nature are patent eligible. The Supreme Court has held that '"[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."' Mayo, 132 S. Ct. at 1293 (quoting Gottschalkv. Benson, 409 U.S. 63, 67 (1972)) (emphasis added). The Court in Mayo further stated that if "there is to be invention from a discovery of a law of nature, it must come from the application of the law of nature to a new and useful end." Id. at 1294. In the present situation, the claims do not recite a new application of the law of nature. Nor do the claims add anything specific and substantial to the law of nature so that the claims recite something significantly different than the law of nature.
The response argues that new claims 71-74 recite treating the subject with an immune-based therapy. Applicant cites Vanda Pharmaceuticals and states that the treating step applies the natural relationship in a manner that integrates into a practical application.
However, for the reasons discussed in detail in the above rejection, the treating step may be performed at any step of the claims including prior to the steps of determining the expression level of SCAR5 and CA1. In these instances, the treating step is extra-solution activity and general instructions to the practioner to treat ovarian cancer in a conventional manner. Treating the ovarian cancer patient conventionally with an immune-based therapy, including a checkpoint inhibitor, prior to determining the expression levels of the SCAR5 and CA1 genes, as indicative of the location of M0 macrophages in the tumor tissue sample, does not practically apply the recited judicial exceptions, as discussed in the above rejection.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 43-46, 71-74 and 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42, 71, 73 and 76 are indefinite. The claims are drawn to method for identifying a subject having ovarian cancer for a treatment with an immune-based therapy. The claims recite “(e) selecting a treatment for ovarian cancer based on identifying the subject as having the nucleic acid expressed by the M0 macrophage at the location in the tissue section as having an increased likelihood of being responsive to the treatment for ovarian cancer, thereby identifying the subject having ovarian cancer for treatment with an immune-based therapy.” It is unclear as to how select “a treatment” – i.e., any treatment – for ovarian cancer results in identifying a subject having ovarian cancer for treatment with the specific therapy of an immune-based therapy.
Similarly, claims 43-46, 72, 74 and 77 are indefinite because it is unclear as to how identifying a subject determined to have heterogeneity of an ovarian tumor or a region in the tissue section of the tumor as having an increased likelihood of being responsive to “a treatment for ovarian cancer” identifies the subject for treatment with the specific treatment of an immune-based therapy.
Claims 43-46, and 77 are indefinite. The claims are drawn to a method of treating a subject having ovarian cancer. However, the claims recite only steps that result in identifying the subject having ovarian cancer for a treatment for ovarian cancer. The claims do not recite a step of treating the subject for ovarian cancer. Accordingly, it is unclear as to how the claims accomplish the objective set forth in the preamble of the claims of treating a subject for ovarian cancer. 
Claim Rejections - 35 USC § 112(a) - Enablement
7. Claims 41-46, 54-59, 61, and 63-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	This rejection was previously presented in the Office action of 29 April 2022 and is maintained for the reasons set forth therein. Note that independent claims 41-43 have been amended to incorporate the limitations previously recited in claims 47, 50 and 57 and thereby the rejection applies to each of claims 41-46, 54-59, 61, and 63-77.Response to Remarks:
	It is first noted that those aspects of the prior rejection as they applied to any immune cell and to any nucleic acid expressed by an M0 macrophage have been obviated by the amendment to the claims to limit the claimed methods to ones in which the immune cell is a M0 macrophage and the nucleic acid expressed by the M0 macrophage is SCRA5 and CA1 (with respect to the elected species),
The rejection is maintained to the extent that the claims are drawn to methods of identifying a subject having ovarian cancer as having an increased likelihood of being responsive to any treatment for ovarian cancer, or to treatment with an immune-based therapy based on detecting the location of the nucleic acid expressed by the M0 macrophage (i.e., SCARA5 and CA1) in any tissue section (versus a tissue section obtained from the ovarian tumor) or based on determining heterogeneity of the tumor or region of interest in the ovarian tumor as indicated by the location of the nucleic acid expressed by the M0 macrophage in the tissue section.
	The response states:
“As amended, claims 41-43 are presently amended to recite specific nucleic acids detected as differentially expressed in Example 1 of the specification. In particular, Applicant has demonstrated that the elected species of CA1 and SCARAS are differentially expressed in MO macrophage cells.”

	However, as discussed in the rejection, the specification teaches: 
[0897] …In Cluster 2, CA1 is upregulated and SCARA5 is downregulated. In Cluster 3, AC009495.1 is upregulated and MAPK15 is downregulated.

[0899] Further, as shown in FIG. 29 and Table 2, Cluster 1 showed enhanced expression near the region identified as having a tumor. After generating an expression matrix using Cluster 1, it was determined that cells identified with Cluster 1 included low levels of naive M0 macrophages near the tumor (cluster 6). Cluster 2 showed enhanced expression near the region identified as near an area of immune cell infiltrates. After generating an expression matrix using Cluster 2, it was identified that cells identified with Cluster 2 included high levels of naive M0 macrophages. High levels of naive M0 macrophages also were identified in Cluster 7. Finally, detection of Cluster 6 expression was identified in regions of the tumor.

Thus, the specification teaches that infiltrating naïve M0 macrophages were found near the ovarian tumor and that CA1 mRNA levels were increased and SCARA5 mRNA levels were decreased in the naïve M0 macrophages. The specification does not teach any particular level of CA1 mRNA or SCARA5 mRNA (which is decreased) which indicate that a cell is a M0 macrophage. Nor does the specification teach how any particular location of a M0 macrophage in the ovarian tumor tissue section identifies an ovarian cancer subject as one who will be responsive to any treatment for ovarian cancer or who will be responsive to an immune-based therapy, and particularly a checkpoint inhibitor therapy, for ovarian cancer. Note that the claims encompass “ identifying the subject as having the nucleic acid expressed by the M0 macrophage at the location in the tissue section as having an increased likelihood of being responsive to treatment for ovarian cancer.” Yet, there are no teachings in the specification that establish that detecting SCARA5 mRNA at a location in the tissue sample is correlated with responsiveness of an ovarian tumor to treatment. In fact the specification teaches that SCARA5 mRNA levels would be decreased in a M0 macrophage cell. Further, there is no showing that the presence of CA1 mRNA is specific for M0 macrophages and thus its presence indicates the location of a M0 macrophage cell in an ovarian tissue sample. 
The response further states:
“at the time of filing, it was appreciated that increases in macrophages are correlated with negative overall survival and the occurrence of metastases. See e.g., Yang et al. Int J Clin Exp Pathol. 2015; 8(6): 6656-6664. Thus, an increase in macrophages would indicate that treatment is necessary. Accordingly, the application enables one of ordinary skill in the art to identify genes expressed by MO macrophages in ovarian cancer tissue sections for helping a clinician determine a course of treatment.”

However, a copy of the Yang reference does not appear to have been provided with Applicant’s response. It also does not appear that the Yang et al reference has been properly cited in an IDS. The response does not point to any particular IDS (11 IDSs have been filed, which include 738 non-U.S. Patent references) in which the Yang reference was cited.  Accordingly, the Yang et al reference has not been considered.
Further, the originally filed specification does not cite the Yang et al reference. Nor was it disclosed in the original application that macrophages are correlated with negative overall survival and the occurrence of metastases and thereby the location of a M0 macrophage in an ovarian tumor tissue or the heterogeneity of an ovarian tumor tissue as indicated by the presence of a M0 macrophage would be indicative of negative overall survival and the occurrence of metastases. 
It is acknowledged that the prior Office did cite Salmen as stating “The dense concentration of tumor-associated macrophages has also been found to correlate with negative overall survival and the occurrence of metastases” (p. 2).  
However, the teachings of Salmen, as well as the conclusion set forth in the response (based on the Yang et al reference) that the presence of macrophages at the tumor site would be indicative of “negative overall survival and the occurrence of metastases” would suggest that the presence of macrophages per se at the tumor site would be indicative of a poor response to general treatment for ovarian cancer. This is in opposition to the recitation in the claims that the presence of the nucleic acids that are expressed by the M0 macrophage in the ovarian tumor tissue are indicative of an “increased likelihood” of the cancer patient being responsive to the treatment for ovarian cancer.
Additionally, different types of macrophages have different functions. There is no showing that the presence or location of M0 macrophages in ovarian tumor tissue sample is indicative that the ovarian cancer patient will be responsive to any treatment or to the particular treatment of any immune-based treatment, particularly with an immune checkpoint inhibitor (claims 73 and 74).
Note again that the originally filed disclosure does not provide guidance as to how to select a particular therapy for an ovarian cancer patient based on the presence of M0 macrophages. Rather, the specification provides only a general statement that the information obtained regarding the tumor sample can be used to select a therapy. See, e.g.”
“[0006] This disclosure related to methods of characterizing a tumor sample (e.g., regions of interest within a tumor sample) that include the use of any of the spatial transcriptomics methods described herein. The characterization of the tumor sample can allow for, e.g., the selection of appropriate treatment for the subject (e.g., immune-based therapies, e.g., IO therapeutic regimens, e.g., checkpoint inhibitors) and can also for the diagnosis of a particular type of subtype of cancer in the subject. The characterization can also be used to predict the efficacy of a treatment (e.g., immune-based therapies, e.g., IO therapeutic regimens, e.g., checkpoint inhibitors) of cancer in a subject.”

The above is the only disclosure provided in the application regarding immune-based therapies and immune checkpoint therapies.
It is maintained that the originally filed disclosure does not provide the guidance necessary to predictably determine that an ovarian cancer patient will have an increased likelihood of responding to any ovarian cancer therapy, including an immune-based therapy and particularly an immune checkpoint therapy, based on the expression level or presence of CA1 and SCARA5 RNA at any location in any tissue sample from the patient. 
New Claim Rejections - 35 USC § 112(a)– Written Description
8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein, the claims are drawn to methods that require that the nucleic acid expressed by the M0 macrophage – i.e., the SCARA5 and CA1 nucleic acids – comprise at least one genomic mutation selected from a substitution, deletion, translocation or insertion. Claim 67 further requires that the genomic mutation results in a gene amplification, deletion, inactivation, or increased transcription of the gene, or encodes for a protein with increased expression or activity or results in a decreased expression of the gene, as compared to a wildtype nucleic acid.
The claims encompass any possible single or multiple nucleotide insertion, deletion or substitution that occurs in any intron or exon or 5’ or 3’ region of the gene and any translocations that involves any portion of the SCARA5 and CA1 genes in combination with any other gene.  
Thereby, the claims encompass a vast number of potential genomic mutations in the SCARA5 and CA1 genes expressed by M0 macrophages in ovarian cancer patients, particularly wherein the genomic mutations have the functional effects set forth in claim 67.
However, the specification does not describe any such SCARA5 or CA1 mutations in terms of any specific structural properties or any other relevant identifying characteristics.  
Nor does the specification point to any particular prior art references which establish that such mutations were well known in the art, particularly wherein the mutations in SCARA5 and CA1 nucleic acids occur in M0 macrophage cells.
Accordingly, the specification does not adequately describe in terms of their complete structure or any other relevant identifying characteristics a representative number of the SCARA5 and CA1 genomic mutations required by the claims. 
While the Federal Circuit has recognized that “the written description requirement can in some cases be satisfied by functional description,” it has made clear that “such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art.” In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied “if the functional characteristic of preferential binding . . . were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed”); Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an “adequate written description must contain enough information about the actual makeup of the claimed products”).
Herein, the claims recite a functional description of the claimed genomic mutations but do not identify a correlation between the claimed function of the mutations and the structure of the mutations. 
Further, as noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of genomic mutations in the SCARA5 and CA1 nucleic acids that are expressed in M0 macrophages present in tissue samples from subjects having ovarian cancer, and particularly have one of the attributes recited in claim 67. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of mutations which are not described in the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634